DETAILED ACTION
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 4/14/20 and 4/14/20.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a resistive random access memory device having all limitations of the claims, specifically including but not limited to “an underlayer disposed on the substrate; trenches patterned in the underlayer; bottom electrodes disposed at two different levels of the underlayer whereby the bottom electrodes comprise first bottom electrodes at bottoms of the trenches and second bottom electrodes along a top surface of the underlayer in between the trenches; an insulating layer disposed on the first and second bottom electrodes …. wherein the first and second bottom electrodes, the insulating layer, and the top electrodes form the RRAM device having an array of cells, each cell comprising one of the first or second bottom electrodes separated from one of the top electrodes by the insulating layer” of Claim 1 and “an underlayer disposed on the substrate; trenches patterned in the underlayer; bottom electrodes disposed at two different levels of the underlayer whereby the bottom electrodes comprise first bottom electrodes at bottoms of the trenches and second bottom electrodes along a top surface of the underlayer in between the trenches; an insulating layer disposed on the first and second bottom electrodes; top electrodes disposed on the insulating layer over the first and second bottom electrodes …. wherein the first and second bottom electrodes, the insulating layer, and the top electrodes form the RRAM device having an array of cells, each cell comprising one of the first or second bottom electrodes separated from one of the top electrodes by the insulating layer; and contacts to the first and second bottom electrodes, wherein the contacts to the first bottom electrodes are formed at a first end of the array, and wherein the contacts to the second bottom electrodes are formed at a second end of the array that is opposite to the first end of the array” of Claim 13.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung et al. (US Patent Application Publication No. 2012/0286227)
DeBrosse et al. (US Patent No. 8,835,256)
Gruening-von Schwerin (US Patent Application Publication No. 2008/0203469)
Ravasio et al. (US Patent Application Publication No. 2015/0029775)
Liu (US Patent Application Publication No. 2008/0247225)
Jo et al. (US Patent Application Publication No. 2014/0312296)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891